DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 10/27/20.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 10, 14-20, 28, 31-34 are currently pending.
Claims 10, 14-20, 28, 31-34 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 10/27/20 has been entered.
 
Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant's arguments with respect to claim(s) 10, 28 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends the prior art fails to teach or suggest “digitally distributing the generated product to customers of the client so that the client distributes the generated product without any further processing by the client”. First, the backbone system as claimed distributes the product to the client, not directly to the customers of the client. The functionality of the client, e.g. the client distributing the generated product without any further processing by the client, is outside the scope of the distribution backbone system and is not given patentable weight. Second, the generated product is capable of being tailored for customers of the client in the situation that the customers of the client have the same specifications as the specifications of the client. This interpretation is supported by the fact that the generated product is created according to the client specifications. Third, said limitation does not appear to be supported by the Specification.	

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 14-20, 28, 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 10, 28, the limitation “wherein the generated product is tailored for customers of the client and digitally distributing the generated product to customers of the client so that the client distributes the generated product without any further processing by the client” fails to comply with the written description requirement. Specifically, the Specification does not disclose the claimed function of tailoring the generated product beyond customizing the product for the client itself (Figure 13, [0085] 





	




	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10, 13-20, 28, 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0046980 to Peng in view of United States Patent Application Publication No. 2009/0165037 to Van De Pol. 
As per claims 10, 28¸ Peng teaches:
an analysis engine to receive a request for media content from a client, wherein the request includes a client profile which defines a set of requirements and specifications for the content, delivery, and metadata requirement for the client; ([0067] – [0079], “After authenticating the user successfully, the subscription management module obtains basic user static information (e.g., a user identity, age, sex, preference settings and terminal capability information) from the parameter server, obtains the DCD relevant information (e.g., subscription information, subscription content delivery schedule, delivery processing policy and content filtering options during roaming), maintained by the subscription management module, from the subscription management module, and obtains a relevant content identity from the subscription information stored by the subscription management module according to the user request. For example, the terminal capability information includes: the terminal type being LG660, the display capability being 160*128, 290 thousands color and supporting an avi format. The terminal capability information may be static or dynamic, and when the mobile terminal supports "plug and play", the terminal capability information is dynamic.”)
wherein the analysis engine performs inventory and analysis of the source assets and generates a product including media content using the client profile by: first defining discrete items including video, audio, and text components that are to be delivered to the client to fulfill the request for media content; second defining, using a package specification, which elements, including video, and how many of each element are to be included in the product; wherein the second defining is varied based on the type of the product and the client to whom the product is to be delivered; guiding selection of source assets including the discrete items and the elements; ([0067] – [0079], “The DCD management module obtains original content (e.g., a movie file) and basic content information (e.g., a movie ID, movie file format, movie type and expiration time information) from the external content server according to the content identity. For example, the basic content information may include: the movie file format being mpeg, the movie type being action and the expiration time being 20051231. The DCD management module initiates to the personalized dynamic content enabler a personalized processing request containing the basic user static information and basic content information to request the personalized dynamic content enabler to generate a personalized processing policy of the content for the user, and may designate operation instructions (e.g., screen size, color depth and time period to be shielded) which must be included in the personalized processing policy.”)
Furthermore, Applicant attempts to further limit the system by describing the type of media element. However, this is representative of non-functional descriptive material as the type of media element does not result in a functional relationship with the system (MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.... [The] critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.") and therefore cannot be used to differentiate Applicant's invention from the prior art invention. Specifically, the system’s functionality is carried out the same way regardless of whether the media element includes a trailer or a video clip. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
third defining non-linear edit requirements for the media content including pulling and modifying blacks according to the specifications of the client profile to tailor the media content to the client; ([0073], “The DCD management module initiates to the personalized dynamic content enabler a personalized processing request containing the basic user static information and basic content information to request the personalized dynamic content enabler to generate a personalized processing policy of the content for the user, and may designate operation instructions (e.g., screen size, color depth and time period to be shielded) which must be included in the personalized processing policy.”) 
Applicant attempts to further limit the system by describing characteristics of the non-linear edit requirements. However, this is representative of non-functional descriptive material as characteristics of the non-linear edit requirements does not result in a functional relationship with the system (MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”); In re Ngai, 70 USPQ2d (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994)) and therefore cannot be used to differentiate Applicant's invention from the prior art invention. Specifically, the system’s functionality is carried out the same way regardless of the type of non-linear edit requirement. See also Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
a planning engine to determine a work item template including work items and execution steps based on the automated workflow, wherein the planning engine combines the first-defined discrete items with the second-defined elements and the third-defined non-linear edit requirements to generate the product including the media content according to the work items and execution steps defined in the work item template; wherein the generate product is tailored for customers of the client so that the client distributes the generated product without any further processing by the client; ([0067] – [0079], “The personalized dynamic content enabler converts the personalized processing policy into a personalized operation instruction, and sends it to the DCD management module. The personalized operation instruction includes the file format of the content to be processed at least, and may further include the information corresponding to the file format, such as screen size, color depth, data rate or the time period to be shielded or area.”, The Examiner notes the functionality of the client, e.g. the client distributing the generated product without any further processing by the client, is outside the scope of the distribution backbone system and is not given patentable weight.)
Peng does not explicitly teach, but Van De Pol teaches:
defining discrete items including audio and text components that are to be delivered to the client to fulfill the request for media content; defining, using a package specification, which elements, including images and metadata, and how many of each element are to be included in the product; ([0039] – [0041], [0044] – [0050], “The inputs and outputs of the Packaging process are illustrated in FIG. 3. Metadata is an input to the process. It may be represented as one or more XML files, but other (file or non-file) representations are possible too. It identifies the source media assets, and also contains metadata and rules to define which valid combinations of media assets should be used to generate different versions of the commercial. It may also contain some definition of the targeting rules for these sequences. Media assets are an input to the process as well. They are typically of high (production-) quality, and could be in the form of .WAV files for audio and .AVI files for video.”)
third defining non-linear edit requirements for the media content including logo replacement and adding cards; ([0050], “In this example, there are additional inputs into the system in the form of graphic files+data at 70. The graphic files can design templates for graphics overlays (or art cards). The data can be actual values for the graphics that need to be part of the final commercials. For example, there could be a graphics template for a dealer address in a car commercial, and the data could be a spreadsheet with a list of all valid dealer addresses.”)
One of ordinary skill in the art would have recognized that applying the known technique of Van De Pol to the known invention of Peng would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content production features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to further define discrete items and elements as audio/images/text/metadata results in an improved invention because applying said technique allows for a wider variety of content to be produced, thus increasing the overall field of use of the invention.
As per claim 14, Peng teaches:
wherein the package specification includes a content specification and a metadata specification; ([0070] – [0079])
Applicant attempts to further limit the system by describing characteristics of the package specification. However, this is representative of non-functional descriptive material as characteristics of the package specification does not result in a functional relationship with the method (MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”); In re Ngai, 70 USPQ2d (Fed. Cir. In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994)) and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See also Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
As per claim 15, Peng teaches:
wherein the content specification includes re-usable technical specifications, assembly specifications and preference data; ([0070] – [0079])
Applicant attempts to further limit the system by describing characteristics of the content specification. However, this is representative of non-functional descriptive material as characteristics of the content specification does not result in a functional relationship with the system (MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the In re Ngai, 70 USPQ2d (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994)) and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See also Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
As per claims 16, 31, Peng teaches:
wherein the analysis output includes a component requirement which is a task management tool needed to manage ingest; ([0070] – [0079])
Applicant attempts to further limit the system by describing characteristics of the analysis output. However, this is representative of non-functional descriptive material as characteristics of the analysis output does not result in a functional relationship with the system (MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the In re Ngai, 70 USPQ2d (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994)) and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See also Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
As per claims 17, 32, Peng teaches:
wherein the manufacturing analysis engine includes modules to receive a client deliverable specification, supporting inventory data, and workflow master data; ([0070] – [0079])
As per claims 18, 33, Peng
wherein the manufacturing analysis engine identifies an appropriate workflow using the client deliverable specification; ([0070] – [0079])
As per claims 19, 34, Peng teaches:
a kit which includes components that are grouped, and is conformed and synched so that the components can work together, wherein the components that are determined to work together are organized to allow the workflow master data to point to the kit; ([0070] – [0079])
As per claim 20, Peng teaches:
wherein the kit includes one video component and one or more audio components; ([0070] – [0079])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2008/0274687 to Roberts discloses a dynamic mixed media package that accommodates various types of media and allows for additional media and modifications of existing media. Additional media includes media generated by consumers, such as media derived from a seed media. A seed media is marked and assembled with supplemental media into a package. The seed media is marked to allow performance of various operations, such as identification of the seed media during the lifetime of the package and attribution when the seed media is incorporated into consumer generated derivative media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY HUANG/Primary Examiner, Art Unit 3685